Citation Nr: 0500511	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a timely substantive appeal was submitted to 
perfect the appeal from a March 1979 Administrative Decision, 
which denied entitlement to VA benefits based on service from 
September 1966 to June 1970.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to VA benefits based on the 
character of discharge from active duty from September 1966 
to June 1970.

3.  Whether the character of the veteran's discharge is a bar 
to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the VA Regional Office (RO) in Huntington, 
West Virginia.

The appellant testified before the undersigned Veterans Law 
Judge in March 2001.  A transcript of the hearing is of 
record.  In June 2001 and June 2003, the Board remanded the 
issues for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The RO denied entitlement to VA educational benefits by 
administrative decision dated in March 1979 on the basis that 
the appellant was AWOL for a continuous period of over 180 
days, which is a statutory bar to VA benefits.  He was given 
notice of this decision in April 1979.

3.  The appellant filed a notice of disagreement in May 1979.

4.  A statement of the case was issued in June 1979, and the 
appellant was notified of his appellate rights.

5.  In an undated letter, received by VA in October 1979, the 
appellant wrote to a U.S. Senator regarding his claim.

6.  The October 1979 letter to the Senator satisfies the 
requirements of a Substantive Appeal and the claim for 
benefits remained in appellate status.

7.  The claim of entitlement to VA benefits based on the 
character of discharge from active duty from September 1966 
to June 1970 remains in appellate status and the veteran is 
not required to submit new and material evidence.

8.  The veteran served in Vietnam from January 1967 to 
January 1968.

9.  He was found to be absent without leave for a total of 
488 days, including a period from October 1968 to September 
1969, more than 180 consecutive days.

10.  He was discharged from the service in June 1970 under 
other than honorable conditions.  In September 1978, the Army 
Discharge Review Board upgraded the character of service to 
under honorable conditions.

11.  The record does not reflect the presence of compelling 
circumstances such to warrant the prolonged unauthorized 
absence considering the appellant's state of mind, age, 
cultural background, education level and judgmental maturity.


CONCLUSIONS OF LAW

1.  The appellant filed a timely Substantive Appeal from a 
March 1979 Administrative Decision, which denied entitlement 
to VA benefits based on service from September 1966 to June 
1970.  38 U.S.C.A. §§ 5103(a), 5103A, 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(2003).

2.  The veteran is not required to submit new and material 
evidence with respect to the issue of entitlement to VA 
benefits based on service from September 1966 to June 1970 as 
no final decision has yet been rendered on this issue.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003); see also Best v. Brown, 10 Vet. 
App. 322 (1997); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996). 

3.  The veteran's character of discharge from service is a 
bar to VA benefits based on service from September 1966 to 
June 1970.  38 U.S.C.A. §§ 101(2), 5103(a), 5103A, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.102 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts, in essence, that he should be granted 
VA benefits, which were denied because of his character of 
discharge in a March 1979 administrative decision.  He 
contends that he filed a timely substantive appeal to the 
March 1979 decision when he sent a letter to Senator Ted 
Kennedy.  He argues that, as such, his original claim is 
still pending because the March 1979 administrative decision 
is not final and that he does not need to submit new and 
material evidence in order to reopen the claim.  In the 
alternative, he maintains that he has submitted new and 
material evidence to reopen the claim and grant the benefits 
sought on appeal.

In a June 2001 Remand, the Board referred the question of 
whether the appellant filed a timely substantive appeal to 
the RO.  By letter dated in March 2003, a VA special 
processing unit notified the appellant that the letter he 
sent to Senator Ted Kennedy was not accepted as a substantive 
appeal and that the March 1979 decision was final.  In a June 
2003 statement, he expressed disagreement with the March 2003 
decision and indicated a desire to appeal this decision.  He 
argued that the case was not ripe for further appellate 
review because the issue of timeliness was inextricably 
intertwined with the new and material issue and had not been 
addressed by means of a Statement of the Case (SOC) by the 
agency of original jurisdiction.  

The Board concurred and remanded the claim in June 2003 for 
the RO to issue an SOC on the issue of timeliness.  
Thereafter, the appellant filed a timely appeal.  The claims 
are now ready to address on the merits.

Under the relevant regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (2003).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (2003).  Additionally, a veteran may 
request an extension of the 60-day period for filing a 
Substantive Appeal for good cause.  The request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. §§ 20.202, 20.303 (2003).

In this case, the RO denied entitlement to VA benefits based 
on the character of discharge by Administrative Decision 
dated in March 1979.  Specifically, he was denied benefits 
because he was absent without leave (AWOL) for a total of 488 
days.  Regulations provide that benefits are not payable for 
a veteran who was discharged or released under conditions 
other than honorable issued as a result of being AWOL for a 
continuous period of 180 days.  The RO found that the 
appellant had been AWOL for two periods, including a period 
from October 1968 to September 1969, more than 180 
consecutive days.  The appellant filed a notice of 
disagreement in May 1979, and a statement of the case was 
issued in June 1979.  He was informed that he had sixty days 
from the mailing of the Statement of the Case in which to 
file a Substantive Appeal and the letter indicates he was 
provided with a VA Form 1-9.    

After a review of the record, the Board concludes that the 
correspondence to Senator Kennedy, which was received by the 
RO in October 1979, satisfies the requirements of a 
substantive appeal.  As such, the issue remains on appellate 
status.  

Having determined that the March 1979 administrative decision 
is not yet final, the veteran need not submit new and 
material evidence to reopen the claim.  As such, the Board 
will address the claim on the merits.  

The veteran served on active duty from September 1966 to June 
1970, to include the period from January 1967 to January 1968 
in the Republic of Vietnam during the Vietnam War.  He was 
born in March 1948, and was 18 years old at the time he 
entered service.  He was issued the National Defense Service 
Medal, the Vietnam Service Medal with 1 Bronze Service Star, 
and the Republic of Vietnam Commendation Medal.  He was not 
awarded any combat medals.

The veterans service medical records disclose that he was 
treated for a pilonidal cyst and had a single incident when 
he twisted his neck.  His service separation examination was 
reportedly normal for all systems.

In June 1970, the veteran was discharged from the service 
under other than honorable conditions.  His DD 214 indicated 
that he had been AWOL for a total of 488 days during 1969 and 
1970, including one continuous period from October 1968 to 
September 1969.  Service personal records indicate that from 
the latter part of September 1968 thru his discharge in June 
1970, the veteran was either in AWOL status or confined.  He 
requested discharge in lieu of trial by court martial.  In 
September 1978, he was awarded an upgraded discharge, i.e., 
under honorable conditions under the Department of Defense 
Discharge Review Program (Special).  

The veteran subsequently filed a claim for educational 
benefits.  By Administrative Decision dated in March 1979, 
the RO determined that the veteran's discharge from the 
period of service from September 1966 to June 1970 was issued 
under conditions which precluded payment of VA benefits.  In 
a February 1979 written statement, the veteran stressed that 
he had a good record from basic training through his service 
in Vietnam.  He reported that the problems started when he 
was transferred to Aberdeen Proving Ground.  He reported that 
he was verbally abused for showing up in formation with flip-
flops and shorts on and also for cutting across the grass 
with a Sergeant to get a weekend pass.  He also asked for a 
transfer but was denied.  He believed the Commanding Officer 
was out to get him and he could not take it anymore.  He also 
stressed that there were other times he could have gone AWOL 
but did not.  

In March 1993, the veteran filed a claim for nonservice-
connected pension based on a back disorder and a skin 
condition.  His claim was denied on the basis that his 
discharge from military service was found to have been issued 
under conditions which constituted a bar to the payment of VA 
benefits.  In August 1993, he filed a claim for service-
connection for a back disorder, which was again denied based 
on his character of discharge.  In February 1999, he 
requested to reopen his claim for a back disorder and 
maintained that his discharge had been upgraded and he was 
entitled to benefits. 

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The specific issue involved in the veteran's claim is whether 
or not the character of his discharge from active service 
bars him from receiving VA benefits.  In pertinent part, 38 
U.S.C.A. § 5303(a) (West 2002) provides that the discharge of 
any person from the Armed Forces on the basis of an absence 
without authority from active duty for a continuous period of 
at least 180 days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under laws administered by the Secretary based upon the 
period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 1553 
(West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2003).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2003).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2003); see 38 C.F.R. § 
3.354 (2003) (defining insanity for purposes of determining 
cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2003).

As noted under 38 C.F.R. § 3.12(h), the veteran's upgraded 
discharge (made under the Department of Defense Special 
Discharge Review Program) does not, in and of itself, remove 
a bar to benefits imposed by 38 C.F.R. § 3.12(c).  See also 
38 U.S.C.A. § 5303(a) (West 2002).  Therefore, since there is 
no evidence to establish that the veteran was insane at the 
time of the events in question, the Board must determine 
whether there were compelling circumstances to warrant his 
prolonged unauthorized absence.

The veteran has related that everything was fine until he was 
transferred and his new commanding officer was "out to get 
him."  While the Board finds that the veteran's period of 
service in Vietnam was "of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation," the evidence of record, 
contemporaneous with his return from overseas duty fails to 
document the presence of any circumstances which support his 
prolonged AWOL status.  

First, there are no records of hospitalization or counseling 
reports to confirm treatment for any stress-related 
symptomatology either upon return from overseas or during the 
time periods in which the veteran was absent from his unit.  
Further, his assertions that he could have gone AWOL on other 
occasions but did not is not germane to the fact that he was 
AWOL for an extended period of time.  Next, there is no 
evidence, nor has the veteran alleged, that he was either 
under the influence of drugs or alcohol or that he had 
difficulty with his superiors because he was in a "state of 
confusion."  Rather, he contends that his commanding officer 
was seeking to "make an example" of him and he was unable 
to cope with the situation.  The Board, however, is not 
required to simply accept the veteran's statements that he 
had compelling circumstances for a prolonged period of AWOL.  
See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) 
(adjudicator permitted to look at totality of evidence rather 
than merely accepting whatever rationale a claimant might 
offer for periods of AWOL).  

Further, the regulations state that the reasons which are 
"entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owned to third 
parties."  In this case, the veteran has offered nothing 
more than his inability to cope with his commanding officer 
as his reason for going AWOL; however, this explanation does 
not rise to the level of "compelling circumstances" as 
anticipated in the regulations.  

Although the appellant's honest, faithful and meritorious 
combat service, viewed in terms of his age, cultural 
background, educational level and judgmental maturity have 
been carefully considered, in light of the totality of the 
evidence of record, the Board cannot conclude that there were 
compelling circumstances present upon his return from 
overseas which were of such severity as to force the 
appellant into leaving his unit and thereby warrant his 
prolonged periods of unauthorized absence.  Accordingly, in 
view of the above, the Board concludes that the character of 
the appellant's discharge from service is a bar to VA 
benefits.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The February 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims. In light of the actual notice 
provided, the Board finds that any content deficiency in the 
February 2003 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, as the issue is a matter of legal interpretation and 
not a medical evaluation, there is no need for a medical 
examination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

A timely substantive appeal was submitted to perfect the 
appeal from a March 1979 Administrative Decision, which 
denied entitlement to VA benefits based on service from 
September 1966 to June 1970.

As there has been no final decision with respect to the issue 
of entitlement to VA benefits based on service from September 
1966 to June 1970, the veteran is not required to submit new 
and material evidence.  The appeal is allowed to this extent.

The character of the veteran's discharge is a bar to VA 
benefits.


                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


